Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing July 26, 2007 Dear Sirs: All applicable Exchanges and Commissions Subject: CREAM MINERALS LTD We advise the following with respect to the upcoming Meeting of Shareholders for the subject Corporation: 1 . Meeting Type : Annual General Meeting 2 . CUSIP/Class of Security entitled to receive notification : 225263508/C A2252635081/COMMON 3 . CUSIP/Class of Security entitled to vote : 225263508/C A2252635081/COMMON 4 . Record Date for Notice : 13
